      Case 2:12-cv-00859-LMA-MBN Document 1289 Filed 07/13/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                     *                    CIVIL ACTION
                                          *                    No. 12-00859
VERSUS                                    *
                                          *                    HON. LANCE M. AFRICK
MARLIN GUSMAN, ET AL.                     *                    SECTION: I
                                          *
                                          *                    MAG. MICHAEL B. NORTH
                                          *                    SECTION: 5
* * * * * * * * * * * * * * * * * * * * * *

    THE CITY OF NEW ORLEANS’ OPPOSITION TO THE PLAINTIFFS’ MOTION FOR
      ADDITIONAL TIME TO FILE A RESPONSE TO CITY’S MOTION FOR RELEIF


MAY IT PLEASE THE COURT:

        The City of New Orleans (“City”) respectfully submits this Opposition to the United States

Department of Justice and Plaintiffs’ (collectively referred to as “Plaintiffs”) Motion for

Additional Time to File a Response to the City of New Orleans’ (“City”) Motion for Relief. For

the below described reasons, the City requests that this Honorable Court deny the Plaintiffs’

motion. Alternatively, if the Court is inclined to grant the Plaintiffs’ motion, the City requests this

Honorable Court order the suspension of ongoing design work on the new Phase III jail building

until the Court has rendered a decision on the City’s Motion for Relief.1

        On July 1, 2020, Plaintiffs filed a Motion for Additional Time to File A Response to the

City’s Motion for Relief.2 Plaintiffs argue that they are seeking additional time to address the

City’s Motion for Relief, because of the “substantial time that will be required to address [the

City’s] assertions.”3 According to the Plaintiffs, during the relevant time period, they will also



1
  Rec.Doc. 1281.
2
  Rec.Doc. 1286.
3
  Rec.Doc. 1286-1.


                                                  1
     Case 2:12-cv-00859-LMA-MBN Document 1289 Filed 07/13/20 Page 2 of 5



need to complete the comment period on the monitor’s compliance report, and file a response to

the Sheriff’s motion regarding the compliance directorship.4

        While the City is sensitive to the Plaintiffs’ position, the City believes that the requested

delay will require the City to continue incurring costs to the detriment of the City. From April to

June 2020, the City took in $30M less in sales tax and related revenues than it did in 2019. To

help compensate for this lost revenue and expected future lost revenue, the City has taken

significant steps to reduce spending. The City has established a hiring freeze and a spending freeze

that are in effect indefinitely. While exceptions to the spending freeze are made for purchases that

are essential to basic city services, only $13M in spending was approved in June 2020, as compared

to $29M spent in June 2019. Limitations in CARES Act Coronavirus Relief Funds further

constrains the funding available to the City to fund governmental services, and has enhanced the

urgency around the City’s efforts to seek a loan of up to $100M to ensure sufficient cashflow

through the end of the year to meet even the City’s reduced expenditures. At a time when the City

has reduced spending to the bare minimum levels to ensure public safety, public health, and basic

service provision, to continue incurring costs on the design of a new jail building that should not

be required for all of the reasons set forth in the City’s Motion for Relief, would be detrimental to

the residents of Orleans of Parish.5

        The Plaintiffs assert in their Motion for Additional Time that their only concern is that the

Orleans Parish Sheriff’s Office (“OPSO”) “comply with the terms of the Consent Judgment,

including the provisions requiring constitutional medical and mental health care at the Orleans jail,

regardless of any specific solution adopted…to achieve this requirement.”6 As set forth in the



4
  Id. at Page 2.
5
  Rec. Doc. 1281.
6
  Rec.Doc. 1286-1, at Page 2.


                                                  2
        Case 2:12-cv-00859-LMA-MBN Document 1289 Filed 07/13/20 Page 3 of 5



City’s Motion for Relief, the City is continuing to invest in the Orleans Justice Center (“OJC” or

“Jail”) in a manner which meets national standards for inmates.

           A $6.27M renovation to the Temporary Detention Center (“TDC”), as specifically

designed for the OJC special jail population by Order of this Court, is nearing completion. The

final Certificate of Occupancy was issued last week. The TDC contractor is working on additional

items requested by OPSO that should be completed this week. Assuming all goes as planned, the

City anticipates turning over both buildings to OPSO by the end of the week.              Notably, TDC

Building #2 is currently available and ready for use for OPSO training.

           The City currently provides medical and mental health services through Wellpath L.L.C.

and Tulane, which meets or exceeds services provided by facilities with comparable infrastructure

and populations. Notably, Wellpath L.L.C. and Tulane are compliant in the initial assessment,

screening, and re-assessment of special populations as reported by the Independent Monitor.7

           Alternatively, if the Court is inclined to grant the Plaintiffs’ motion, the City requests that

the Court order suspension of Phase III design work until the City’s Motion for Relief is heard and

decided. Any delay in rendering a decision on the City’s Motion for Relief will negatively impact

the City, as the City continues its efforts to respond to the COVID-19 global pandemic. As the

Court is aware, the financial economic devastation the City has experienced in response to the

COVID-19 global pandemic was unexpected and could not have been contemplated when the

Court ordered the programming, design and construction of a new jail building on January 25,

2019 and March 18, 2019.

           For the foregoing reasons, the Plaintiffs’ Motion for Additional Time to File a Response to

File a Response to City’s Motion for Relief should be denied. Alternatively, if the Court is inclined



7
    Id. at Page 11.


                                                     3
     Case 2:12-cv-00859-LMA-MBN Document 1289 Filed 07/13/20 Page 4 of 5



to Grant the Plaintiffs’ Motion for Additional Time, the City respectfully requests that this

Honorable Court order the suspension of design work on the Phase III new jail building until the

Court as rendered a decision on the City’s Motion for Relief.

                                                    Respectfully submitted,

                                                    __/s/ Sunni J. LeBeouf________________
                                                    SUNNI J. LEBEOUF (LSBA #28633)
                                                    CITY ATTORNEY
                                                    Email: Sunni.LeBeouf@nola.gov
                                                    DONESIA D. TURNER (LSBA #23338)
                                                    Email: Donesia.Turner@nola.gov
                                                    CHURITA H. HANSELL (LSBA #25694)
                                                    Email: chhansell@nola.gov
                                                    1300 PERDIDO STREET
                                                    CITY HALL – ROOM 5E03
                                                    NEW ORLEANS, LOUISIANA 70112
                                                    TELEPHONE: (504) 658-9800
                                                    FACSIMILE: (504) 658-9868
                                                    Counsel for the City of New Orleans




                                                4
     Case 2:12-cv-00859-LMA-MBN Document 1289 Filed 07/13/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE


       I do hereby certify that on this 13th day of July 2020, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

by operation of the court’s electronic filing system. I also certify that a copy of the foregoing will

be sent to all non-CM/ECF participants by United States Mail, properly addressed and postage

pre-paid.

                                                      __/s/ Sunni J. LeBeouf________________
                                                      SUNNI J. LEBEOUF




                                                  5
